                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                   Petitioner,                               8:19CV43

      vs.
                                                MEMORANDUM AND ORDER
BRAD   JOHNSON,       and           DOUG
PETERSON, Attorney General;

                   Respondents.


       In a Memorandum and Order entered June 9, 2021, the court reopened the
time for Petitioner Eric M. Robinson to appeal and gave him until June 23, 2021 to
file a notice of appeal. (Filing 49.) On June 21, 2021, Robinson filed a Motion for
Certificate of Appealability (filing 52) and a Motion for Leave to Appeal In Forma
Pauperis (filing 53).

       The Federal Rules of Appellate Procedure require that a petitioner appealing
the denial of a petition for a writ of habeas corpus file both a notice of appeal and a
request for a certificate of appealability. Fed. R. App. P. 3(a)(1), 22(b). See United
States v. Grant, No. 8:04CR267, 2007 WL 2156347, at *1 (D. Neb. July 25, 2007).
Though Robinson has only filed a motion for a certificate of appealability, the
court liberally construes his motion as a notice of appeal as well. See Turner v.
Armontrout, 922 F.2d 492, 494 (8th Cir. 1991) (construing pro se petitioner’s
application for certificate of appealability filed within 30 days of judgment
dismissing habeas petition as a notice of appeal where application satisfied
requirements of Fed. R. App. P. 3(c)); see also id. (“[T]his circuit has held that a
pro se motion for leave to appeal in forma pauperis is sufficient to constitute a
notice of appeal.”) In his motion, Robinson requests “a certificate of appealability
be granted to move to a hire [sic] court[’]s appellate review” of his “latest mail
fraud additions about this court and its disingenuous doings with its March 31st[,]
2021 dismissal of 8:19CV43.” (Filing 52 at CM/ECF pp. 18–19.) Liberally
construed, Robinson’s motion for a certificate of appealability “is clearly sufficient
to give notice that [Robinson] intend[s] to appeal from the district court’s denial of
his petition for writ of habeas corpus.” Turner, 922 F.2d at 494.

       Turning to Robinson’s request for a certificate of appealability, the court
will deny his request in accordance with its previous determination set forth in the
March 31, 2021 Memorandum and Order and Judgment. (See Filings 45 & 46.)

      Lastly, the court finds that Robinson may proceed on appeal in forma
pauperis. As set forth in Federal Rule of Appellate Procedure 24(a)(3):

      (a) Leave to Proceed in Forma Pauperis . . .

             (3) Prior Approval. A party who was permitted to proceed in forma
             pauperis in the district-court action, or who was determined to be
             financially unable to obtain an adequate defense in a criminal case,
             may proceed on appeal in forma pauperis without further
             authorization, unless:

                   (A) the district court—before or after the notice of appeal is
                   filed—certifies that the appeal is not taken in good faith or finds
                   that the party is not otherwise entitled to proceed in forma
                   pauperis and states in writing its reasons for the certification or
                   finding . . . .

      Because Robinson proceeded IFP in the district court, he may now proceed
on appeal in forma pauperis without further authorization.

      IT IS THEREFORE ORDERED that:

      1.     Petitioner’s Motion for Certificate of Appealability (filing 52) is
denied.



                                          2
     2.     The court construes Petitioner’s          Motion    for   Certificate    of
Appealability (filing 52) as a notice of appeal.

       3.   Petitioner’s Motion for Leave to Appeal in Forma Pauperis (filing 53)
is granted.

      Dated this 23rd day of June, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           3
